 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7    QUALITY LOAN SERVICE                                     Case No. 2:19-cv-00256-APG-PAL
      CORPORATION,
 8                                                                           ORDER
                                              Plaintiff,
 9           v.
10    UNITED STATES, et al.,
11                                         Defendants.
12          This matter is before the court on defendant United States’ failure to file and serve a signed
13   statement as required in Order (ECF No. 2) entered February 13, 2019, regarding removal of this
14   case to federal district court. Accordingly,
15          IT IS ORDERED that counsel for defendant United States shall, no later than March 22,
16   2019, file a serve a signed statement under the case and caption that sets forth the following
17   information:
18          1. The date(s) on which you were served with a copy of the complaint in the removed
19                action.
20          2. The date(s) on which you were served with a copy of the summons.
21          3. In removals based on diversity jurisdiction, the names of any served defendants who
22                are citizens of Nevada, the citizenship of the other parties and a summary of
23                Defendant(s) evidence of the amount in controversy.
24          4. If your notice of removal was filed more than thirty days after you first received a copy
25                of the summons and complaint, the reasons removal has taken place at this time and
26                the date you first received a paper identifying the basis for removal.
27

28
                                                           1
 1   5. In actions removed on the basis of the court’s jurisdiction in which the action in state

 2      court was commenced more than one year before the date of removal, the reasons this

 3      action should not be summarily be remanded to the state court.

 4   6. The name(s) of any Defendant(s) known to have been served before you filed the notice

 5      of removal who did not formally join in the notice of removal and the reasons they did

 6      not.

 7   DATED this 11th day of March, 2019.
 8

 9
                                                  PEGGY A. LEEN
10                                                UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
